EXHIBIT 99 NEWS RELEASE ATC Technology Corporation For Immediate Release Announces Selection of Edward Stewart as Non-Executive Chairman of the Board of Directors For more information: Mary Ryan 630.663.8283 maryan@corpatc.com Downers Grove, Illinois, Wednesday, April 1, 2009 – ATC Technology Corporation (ATC) (NASDAQ:ATAC-GS), today announced that its Board of Directors has selected Edward Stewart as its non-executive Chairman effective as of the Company’s Annual Meeting on June 3, 2009, assuming his reelection to the Board by shareholders. Ed has been a member of the Board of Directors since December 2004 and the Lead Director since January 1, 2009. He also currently serves on the Audit Committee.
